ICJ_168_Jadhav_IND_PAK_2017-05-18_ORD_01_NA_02_EN.txt. 260




                     DECLARATION OF JUDGE BHANDARI



   1. I am in agreement with the Court’s decision to indicate provisional
measures in the present case. However, I wish to place on record my
views concerning India’s Request for provisional measures in more detail.


                                           The Facts

  2. On 8 May 2017, India ﬁled with the Court a case against Pakistan
concerning the alleged violation of India’s rights under the 1963 Vienna
Convention on Consular Relations (“VCCR”) 1. India argued that

         “Pakistan arrested, detained, tried and sentenced to death on 10 April
         2017 an Indian national, Mr. Kulbhushan Sudhir Jadhav, in
         egregious violation of the rights of consular access guaranteed by
         Article 36, paragraph 1, of the [VCCR]” 2.

According to India, Mr. Jadhav was kidnapped from Iran, where he was
carrying out business following his retirement from the Indian Navy, and
transported into Pakistani territory 3. However, a Pakistani press release
submitted by India stated that Mr. Jadhav was arrested in Balochistan 4,
on Pakistani soil, on 3 March 2016 5.

  3. India was made aware of Mr. Jadhav’s arrest on 25 March 2016.
Starting on 30 March 2016, India sent 13 Notes Verbales to Pakistan 6. By
way of such Notes Verbales, India requested Pakistan to allow consular


     1   United Nations, Treaty Series (UNTS), Vol. 596, p. 261.
     2   Request for provisional measures, para. 3. See also CR 2017/5, p. 11, para. 1 (Mittal).
   3 Application instituting proceedings, para. 13. See also CR 2017/5, p. 12, para. 8

(Mittal).
   4 Ibid., Ann. 4.
   5 Ibid., para. 4.
   6 Request for provisional measures, para. 4. See Application instituting proceed-

ings, Annex 1: Note Verbale No. ISL/103/1/2016 (25 March 2016); Note Verbale No.
ISL/103/14/2016 (30 March 2016); Note Verbale No. ISL/103/14/2016 (6 May 2016); Note
Verbale No. ISL/103/14/2016 (10 June 2016); Note Verbale No. ISL/103/14/2016 (11 July
2016); Note Verbale No. ISL/103/14/2016 (26 July 2016); Note Verbale No. ISL/103/14/
2016 (22 August 2016); Note Verbale No. ISL/103/14/2016 (3 November 2016); Note
Verbale No. ISL/103/14/2016 (19 December 2016); Note Verbale No. J/411/08/2016

33

261                       jadhav (decl. bhandari)

access in accordance with paragraph 1 of Article 36 of the VCCR. Under
that provision:

        “With a view to facilitating the exercise of consular functions relat-
      ing to nationals of the sending State:
      (a) consular oﬃcers shall be free to communicate with nationals of
          the sending State and to have access to them. Nationals of the
          sending State shall have the same freedom with respect to com-
          munication with and access to consular oﬃcers of the sending
          State;
      (b) if he so requests, the competent authorities of the receiving State
          shall, without delay, inform the consular post of the sending State
          if, within its consular district, a national of that State is arrested
          or committed to prison or to custody pending trial or is detained
          in any other manner. Any communication addressed to the con-
          sular post by the person arrested, in prison, custody or detention
          shall be forwarded by the said authorities without delay. The said
          authorities shall inform the person concerned without delay of his
          rights under this subparagraph;

      (c) consular oﬃcers shall have the right to visit a national of the
          sending State who is in prison, custody or detention, to converse
          and correspond with him and to arrange for his legal representa-
          tion. They shall also have the right to visit any national of the
          sending State who is in prison, custody or detention in their
          district in pursuance of a judgement. Nevertheless, consular
          oﬃcers shall refrain from taking action on behalf of a national
          who is in prison, custody or detention if he expressly opposes such
          action.”


  4. However, Pakistan allegedly did not reply to any such Note Ver-
bale 7. According to India, Pakistan has
      “refused to communicate, to the consular oﬃcers, the charges against
      Jadhav and the evidence and other material adduced against him in
      the so-called trial so as to enable them to arrange for his legal rep-
      resentation” 8.




(3 February 2017); Note Verbale No. ISL/103/14/2016 (3 March 2017); Note Verbale
No. ISL/103/14/2016 (31 March 2017); Note Verbale No. J/411/8/2016 (10 April 2017).
   7 Request for provisional measures, para. 4.
   8 CR 2017/5, p. 18, para. 6 (Salve).



34

262                           jadhav (decl. bhandari)

   Instead, on 23 January 2017 Pakistan requested India’s co-operation in
investigating Mr. Jadhav’s alleged violations of Pakistani law 9. India
never responded. Pakistan stated that “India could and should have
responded to [the letter] seeking India’s assistance to investigate [Mr. Jad-
hav’s] criminal activity and links with people in India” 10. On 10 April
2017, India received a Note Verbale from Pakistan’s Ministry of Foreign
Aﬀairs stating that “consular access . . . shall be considered, in the light
of India’s response to Pakistan’s request for assistance in the investiga-
tion process” 11.


   5. During his detention in Pakistan, Mr. Jadhav was put on trial before
a Field General Court Martial, in accordance with the Pakistan Army
Act 1952 12. According to the 1952 Act, “[t]he decision of the court mar-
tial, under Section 105, is by an absolute majority of votes, and in the
event death sentence is to be awarded it has to be unanimous” 13. A death
sentence must subsequently be conﬁrmed by a convening oﬃcer desig-
nated by the Federal Government or by the Chief of Army Staﬀ 14. As
explained above, Mr. Jadhav was sentenced to death by the court martial,
and his sentence was conﬁrmed by the Chief of Army Staﬀ. However,
against such a sentence the 1952 Act allows for a petition to the Federal
Government under Section 131 15. In addition to such a petition, an
appeal could be ﬁled in a court of law under Section 133 (B) of the
1952 Act. Under that provision:
          “the Court of Appeal is to consist, in cases of award of death sentence
          after 1992, of the Chief of Army Staﬀ or one or more of the oﬃcers
          designated by him [on his] behalf and presided by an oﬃcer not below
          the rank of Brigadier in the case of a Field General Court Martial as
          in this case. The decision of the Court of Appeal is ﬁnal and cannot
          be called in question before any court or other authority.” 16

   6. Mr. Jadhav’s mother ﬁled both a petition under Section 131, and an
appeal pursuant to Section 133 (B) of the 1952 Act 17. However, Mr. Har-
ish Salve, counsel for India, argued that
          “[t]he appeal has been ﬁled [by Mr. Jadhav’s mother] as a measure of
          desperation, without knowing the charges against Jadhav, the evi-

     9 CR 2017/5, p. 18, para. 6 (Salve).
     10 CR 2017/6, p. 9, para. 11 (Faisal).
     11 Application instituting proceedings, Annex 4.
     12 Ibid., para. 53.
     13 Ibid.
     14 Ibid., para. 54.
     15 Ibid., para. 55.
     16 Ibid.
     17 Ibid., para. 56.



35

263                            jadhav (decl. bhandari)

          dence against him which has been relied upon to convict him, and
          without having access even to the judgment and order of conviction
          and sentence.” 18
   7. Mr. Salve submitted that “the more serious the charge [against
Mr. Jadhav], the greater the need for the procedural safeguards to ensure
that the accused gets a fair trial” 19. Hence, in India’s view, any remedy
against Mr. Jadhav’s death sentence available in Pakistan are “illusory” 20.
First, the death sentence was conﬁrmed by the Chief of Army Staﬀ, which
entails that an appeal ﬁled with a court presided by the Chief of Army
Staﬀ “would be an appeal from Caesar to Caesar” 21. Second, Pakistan’s
Government made it clear that they agree with the death sentence issued
against Mr. Jadhav 22. Third, India argued that the Court of Appeal could
be seen not to be independent in a case like Mr. Jadhav’s 23. Fourth, given
the stance of the Pakistani Government on Mr. Jadhav’s criminal respon-
sibility, India took the position that the Court of Appeal constituted
under Section 133 (B) of the 1952 Act would not be “free from pressures
so as to constitute a real and eﬀective remedy” 24. Fifth, “[e]ven in the
course of the appeal, Pakistan has clearly refused consular access” 25.
Sixth, the Lahore Bar Association passed a resolution on 14 April 2017
by which it decided “to cancel the membership of the lawyer(s) found
pursuing an appeal on behalf of [Mr. Jadhav]”, which entails that
Mr. Jadhav would not be able to have proper legal assistance in the
appeal against his death sentence 26.




  8. India stated that “Pakistan continues to deny consular access and to
provide any information regarding the proceedings against the Indian
national including whether an appeal has been ﬁled in the matter” 27. On
27 April 2017:

          “[t]he External Aﬀairs Minister of India wrote a letter to the Adviser
          to the Pakistan Prime Minister on Foreign Aﬀairs . . . in which she
          reiterated the requests for certiﬁed copies of the charge sheet against

     18 CR 2017/5, p. 24, para. 27 (Salve).
     19 Ibid., p. 40, para. 91 (Salve).
     20 Application instituting proceedings, para. 57.
     21 Ibid., para. 57 (a) [emphasis added].
     22 Ibid., para. 57 (b).
     23 Ibid., para. 57 (c).
     24 Ibid., para. 57 (d).
     25 Ibid., para. 57 (e).
     26 Ibid., para. 57 (f).
     27 Request for provisional measures, para. 11.



36

264                          jadhav (decl. bhandari)

          Mr. . . . Jadhav, proceedings of the Court of Inquiry, the summary
          of evidence in the case, the judgment, appointment of a defence law-
          yer and his contact details and certiﬁed copy of medical report of
          Mr. Jadhav. She also reiterated the requested [sic] for the visa for the
          parents of Mr. Jadhav. She sought the personal intervention of the
          Adviser on the matter. No response has been received to this
          missive.” 28


Dr. Deepak Mittal, Agent of India before the Court, stated that:
            “Mr. Jadhav [was] incarcerated in Pakistan for more than a year
          on concocted charges, deprived of his rights and protection accorded
          under the [VCCR], being held incommunicado without contact with
          his family and the home State, [and] is facing imminent execution. All
          notions of human rights now considered by the global community as
          basic to behaviour in civilized nations, have been thrown to the
          winds.” 29

Moreover, Mr. Mittal also submitted to the Court that:

            “Pakistan has not provided any information or documents, includ-
          ing the charge-sheet, proceedings of the Court of Inquiry, the sum-
          mary of evidence, the judgment. Request for appointment of a defence
          lawyer for Mr. Jadhav has also not elicited any response.” 30

  9. The core of India’s argument is that :
          “Pakistan failed to comply with all its obligations under Article 36.
          It denied India its right to consular access to its national. India has
          been seeking consular access incessantly since March 2016 when India
          was informed of the detention of Mr. . . . Jadhav by Pakistan.” 31


India submitted that it “has a strong prima facie case as to the jurisdic-
tion of the Court and on merits, suﬃcient to justify seeking provisional
measures” 32. For its part, Pakistan considers India’s Application a means
to have Mr. Jadhav’s death sentence reviewed by the Court, which, as



     28
      Application instituting proceedings, para. 23.
     29
      CR 2017/5, p. 11, para. 3 (Mittal).
   30 Ibid., p. 13, para. 11 (Mittal). See also Mr. Mittal’s submissions at ibid., p. 14,

para. 16 (Sharma).
   31 Ibid., p. 16, para. 7 (Sharma).
   32 Ibid., p. 42, para. 95 (Salve).



37

265                        jadhav (decl. bhandari)

Pakistan stated, “cannot exercise a criminal appellate jurisdiction” 33. In
its prayer for relief, India requests the Court to exercise its power under
Article 41 of the Statute and indicate the following provisional measures:


(a) that Pakistan take all measures necessary to ensure that Mr. Jadhav
    is not executed;
(b) that Pakistan report to the Court the action it has taken in pursuance
    of such measures necessary to ensure that Mr. Jadhav is not executed;
(c) that Pakistan ensure that no action is taken that might prejudice the
    rights of India or Mr. Jadhav with respect to any decision the Court
    may render on the merits of the case 34.


                                     The Law

                The Test for Indicating Provisional Measures
   10. According to established jurisprudence, the Court indicates provi-
sional measures provided that four requirements are met: (i) the Court
has prima facie jurisdiction over the merits of the case; (ii) the rights
asserted by the Applicant State on the merits are plausible; (iii) there is a
real and imminent risk of irreparable prejudice to the rights of the appli-
cant State pending the settlement of the dispute by the Court; and (iv)
there is a link between the measures requested and the rights claimed by
the applicant State on the merits 35. Each requirement is analysed in turn.

                   The 2008 Agreement on Consular Access
   11. Preliminarily, it should be noted that on 21 May 2008 India and
Pakistan concluded the Agreement on Consular Access, whose provisions
touch on issues relating to, as the title suggests, consular access, such as
the immediate notiﬁcation to the other State of the arrest, detention or
imprisonment of one of its nationals 36. Primarily, India stated that the
claim brought by it exclusively relates to the VCCR, and does not con-
cern the rights and obligations of the Parties arising under the 2008
Agreement 37. In addition, India argued that the “2008 Agreement . . . is
not registered with the United Nations under Article 102 of the Charter,


     33
      CR 2017/6, p. 17 (Qureshi).
     34
      Request for provisional measures, para. 22.
   35 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Provisional

Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II), pp. 1155, 1165-1166 and
1168, paras. 31, 71-72 and 82-83.
   36 Application instituting proceedings, Ann. 10, para. (ii).
   37 Ibid.



38

266                            jadhav (decl. bhandari)

and therefore under paragraph 2 of Article 102 this Agreement cannot be
invoked before any organ of the United Nations” 38.
   12. According to India, the argument that the 2008 Agreement exhaus-
tively regulates the matter of consular access between the Parties “lacks
merit both because of the express provisions of the [VCCR], as well as the
plain language of the [2008 Agreement]” 39. India pointed out that:

          “[i]n the [2008] Agreement, (. . .) the two signatory States (. . .) agreed
          to certain measures. They included release and repatriation of persons
          within one month of conﬁrmation of their national status and com-
          pletion of sentences. The Agreement recognized that in case of arrest,
          detention or sentence made on political or security grounds, each side
          may examine the case on its own merits, and that in special cases
          which call for or require compassionate and humanitarian consider-
          ations, each side may exercise its discretion subject to its laws and
          regulations to allow early release and repatriation of persons.” 40

  13. India more speciﬁcally argued that the 2008 Agreement was irrele-
vant for four reasons:
      “(a) India does not rely upon the [2008] Agreement . . . It bases its
           claim solely upon the [VCCR]. India’s claim in its Application is
           de hors this Bilateral Agreement.

          (b) Article 102 (2) of the United Nations Charter 1945 proscribes
              invocation of any Agreement, unless it is registered. This Agree-
              ment is admittedly not registered.
          (c) Article 73 of the [VCCR] recognizes that the [VCCR] does not
              aﬀect other international agreements in force. It also, however,
              expressly does not ‘preclude States from concluding international
              agreements conﬁrming or supplementing or extending or ampli-
              fying the provisions thereof’.

          (d) Article 41 of the Vienna Convention on the Law of Treaties rec-
              ognizes and expostulates the established principle of international
              law that two or more of the parties to a multilateral treaty may
              conclude an agreement to modify the treaty between themselves,
              if the possibility of such a modiﬁcation is provided for by the
              treaty, or the modiﬁcation in question is not prohibited by the
              treaty, and does not relate to a provision, the derogation from
              which is incompatible with the eﬀective execution of the object
              and purpose of the treaty as a whole . . . Article 73 of the [VCCR]

     38 CR 2017/5, p. 17, para. 16 (Sharma).
     39 Application instituting proceedings, para. 44.
     40 Ibid., para. 45.



39

267                          jadhav (decl. bhandari)

              recognizes that there is scope for parties to supplement and
              amplify the provisions of the [VCCR] — it does not, certainly
              does not, countenance a dilution of the principles embodied in the
              [VCCR].” 41
  14. The Court correctly noted that:
            “In respect of the 2008 Agreement, . . . the Court considers that
          there is no suﬃcient basis to conclude at this stage that the 2008 Agree-
          ment prevents it from exercising its jurisdiction under Article I of the
          Optional Protocol over disputes relating to the interpretation of the
          application of Article 36 of the [VCCR].” 42


                               Prima Facie Jurisdiction
   15. The Court may indicate provisional measures only if it satisﬁes
itself that it has prima facie jurisdiction over the merits of the dispute 43.
India’s Co-Agent, Mr. V. D. Sharma, stated that “India relies upon the
jurisdiction of this Court under paragraph 1 of Article 36 of the Statute
of this Court” 44. This was reiterated by Mr. Salve, who submitted that
“India does not seek to assert jurisdiction for its Application in para-
graph 2 of Article 36 of the Statute” 45, but on “the jurisdiction of the
Court conferred by Article 36, paragraph 1, of the Statute of the Court,
and Article I of the Optional Protocol Concerning Compulsory Settle-
ment of Disputes” 46. Article I states that:

          “[d]isputes arising out of the interpretation or application of the Con-
          vention shall lie within the compulsory jurisdiction of the Interna-
          tional Court of Justice and may accordingly be brought before the
          Court by an application made by any party to the dispute being a
          Party to the present Protocol”.
  16. In its Order, the Court upheld India’s position, insofar as it stated
that
          “the Applicant seeks to ground [the Court’s] jurisdiction in Article 36,
          paragraph 1, of the Statute, and Article I of the Optional Protocol [to
          the VCCR]; it does not seek to rely on the Parties’ declarations under
          Article 36, paragraph 2, of the Statute” 47.
     41
      CR 2017/5, pp. 34-35, para. 66 (Salve).
     42
      Order, para. 33.
   43 Questions relating to the Seizure and Detention of Certain Documents and Data

(Timor-Leste v. Australia), Provisional Measures, Order of 3 March 2014, I.C.J. Reports
2014, p. 151, para. 18.
   44 CR 2017/5, p. 16, para. 8 (Sharma).
   45 Ibid., p. 30, para. 53 (Salve).
   46 Ibid., p. 29, para. 49 (Salve).
   47 Order, para. 26.



40

268                       jadhav (decl. bhandari)

   17. In LaGrand, Germany based the Court’s jurisdiction on the same
legal instrument as India in the present case. Similarly to the present case,
neither Germany nor the United States had made any reservation to the
Optional Protocol to the VCCR. The Court found that it was satisﬁed
“that, prima facie, it has jurisdiction under Article I of the aforesaid
Optional Protocol to decide the dispute between Germany and the United
States of America” 48. The facts of this case, which concern the arrest,
detention and sentencing to death of Mr. Jadhav, are similar to those in
LaGrand. In addition, the jurisdictional basis invoked by India in the
present case and by Germany in LaGrand are identical. In both cases,
neither State made reservations to Article I of the Optional Protocol to
the VCCR. Consistency with the Court’s earlier prima facie jurisdiction
jurisprudence requires the Court to reach in the present case the same
conclusion it reached in LaGrand.

   18. Moreover, India showed that a dispute prima facie exists between
the Parties. In its Order on provisional measures in the present case, the
Court endorsed the necessity to enquire into whether a dispute prima
facie exists between the Parties 49, as previously held in Equatorial
Guinea v. France 50. The existence of a dispute is clearly evidenced by the
13 Notes Verbales sent by the High Commission of India and the Minis-
try of Foreign Aﬀairs of India to Pakistan’s Ministry of Foreign Aﬀairs,
annexed to India’s Application instituting proceedings. Such Notes Ver-
bales show that the Parties hold opposing views concerning the interpre-
tation and application of Article 36, paragraph 1, of the VCCR in respect
of Mr. Jadhav. India’s case could be regarded as being even stronger than
LaGrand from the perspective of the prima facie existence of a dispute,
owing to India’s thirteen requests to have consular access to Mr. Jadhav
since his arrest. In addition, while India argued for an unfettered right to
consular access under the VCCR, Pakistan seemed to contend that it can
be subjected to certain conditions, such as, in this case, India’s response
to Pakistan’s request for mutual judicial assistance. On the prima facie
existence of a dispute between the Parties, the Court stated, in the Order
on provisional measures, that “the Parties do indeed appear to have
diﬀered, and still diﬀer today, on the question of India’s consular
assistance to Mr. Jadhav under the [VCCR]” 51. At this stage, this is
enough evidence to conclude that a dispute prima facie exists between the
Parties.



   48 LaGrand (Germany v. United States of America), Provisional Measures, Order of

3 March 1999, I.C.J. Report 1999 (I), p. 14, para. 18.
   49 Order, para. 28.
   50 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Provisional

Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1157, para. 37.
   51 Order, para. 29.



41

269                          jadhav (decl. bhandari)

   19. In Equatorial Guinea v. France, the Court went further, and found
that “[i]n order to determine whether it has jurisdiction — even prima
facie — the Court must also ascertain whether . . . a dispute is one over
which it might have jurisdiction ratione materiae . . .” 52. This entails that
the Court should satisfy itself that the facts, as presented by India, prima
facie give rise to a dispute falling within the scope of Article I of the
Optional Protocol to the VCCR. The Court emphasized this point in its
Order on provisional measures, as it found that “[in] order to determine
whether it has jurisdiction — even prima facie — the Court must also
ascertain whether such a dispute is one over which it might have jurisdic-
tion ratione materiae on the basis of Article I of the Optional Protocol” 53.
The Court rightly found that:
      “the acts alleged by India are capable of falling within the scope of
      Article 36, paragraph 1, of the [VCCR], which, inter alia, guarantees
      the right of the sending State to communicate with and have access
      to its nationals in the custody of the receiving State . . . as well as the
      right of its nationals to be informed of their rights . . .” 54.

The Court’s assessment is correct. Pakistan’s actions, of which India com-
plains, prima facie fall within the scope of the rights conferred on India
by Article 36, paragraph 1, of the VCCR. India alleged that Pakistan
breached its international obligations to grant consular access in accor-
dance with the VCCR, especially by denying Mr. Jadhav the chance to
communicate with the Indian consular authorities, as well as by prevent-
ing such authorities from entering into contact with Mr. Jadhav. There-
fore, the dispute which India brought before the Court is one which prima
facie falls within the scope ratione materiae of the VCCR.
   20. The facts presented by India concern the arrest, detention and con-
viction of an Indian national, who was allegedly deprived of consular
assistance to which he was entitled under Article 36, paragraph 1, of the
VCCR. Mr. Khawar Qureshi, counsel for Pakistan, contended that per-
sons suspected of espionage or terrorism are excluded from the scope of
the VCCR, since “there must be no interference in the internal aﬀairs of
the receiving State” 55, as required under Article 55 of the VCCR 56. In this
perspective, allowing consular access to a person suspected of espionage
would be tantamount to interfering with the internal aﬀairs of a State,


   52 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Provisional

Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1164, para. 67.
   53 Order, para. 30.
   54 Ibid.
   55 CR 2017/6, pp. 20-21 (Qureshi).
   56 Article 55, paragraph 1, of the VCCR states that “[w]ithout prejudice to their privi-

leges and immunities, it is the duty of all persons enjoying such privileges and immunities
to respect the laws and regulations of the receiving State. They also have a duty not to
interfere in the internal aﬀairs of the State.”

42

270                           jadhav (decl. bhandari)

and thus a breach of the VCCR. The Court rightly noted that the VCCR
“does not contain express provisions excluding from its scope persons
suspected of espionage or terrorism” 57. Yet, this argument wades into the
merits of the case and it is premature to examine it at this stage of the
proceedings. The Court showed awareness of this, as it stated that




          “[a]t this stage, it cannot be concluded that Article 36 of the [VCCR]
          cannot apply in the case of Mr. Jadhav so as to exclude on a prima
          facie basis the Court’s jurisdiction under the Optional Protocol” 58.

  21. The title of jurisdiction invoked by India is Article I of the Optional
Protocol to the VCCR, and not the Parties’ declarations under Article 36,
paragraph 2, of the Court’s Statute. India explained that, even assuming
that the Parties’ Optional Clause declarations were relevant,

          “where the Court has jurisdiction based on both optional declarations
          and compulsory jurisdiction clauses in treaties, . . . each title is auto-
          nomous and ranks equally with the others” 59.


   This principle is borne out by the Court’s jurisprudence, especially
Electricity Company of Sofia and Bulgaria 60, Border and Transborder
Armed Actions 61, Territorial and Maritime Dispute (Nicaragua v.
Colombia) 62, as well as Appeal Relating to the Jurisdiction of the ICAO
Council 63. Therefore, even if the Parties’ declarations under Article 36,
paragraph 2, of the Statute were relevant, and even assuming that Paki-
stan’s declaration eﬀectively excluded the Court’s jurisdiction in the pres-
ent case on a prima facie level, the Court could still assert prima facie
jurisdiction on the basis of the Optional Protocol to the VCCR, in full
accordance with its established jurisprudence.


     57
      Order, para. 32.
     58
      Ibid.
     59
      CR 2017/5, p. 30, para. 55 (Salve).
   60 Electricity Company of Sofia and Bulgaria, Judgment, 1939, P.C.I.J., Series A/B,

No. 77, p. 76.
   61 Border and Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and

Admissibility, Judgment, I.C.J. Reports 1988, p. 78, para. 20.
   62 Territorial and Maritime Dispute (Nicaragua v. Colombia), Preliminary Objections,

Judgment, I.C.J. Reports 2007 (II), p. 918, para. 54 (separate opinion Abraham).
   63 Appeal Relating to the Jurisdiction of the ICAO Council (India v. Pakistan), Judg-

ment, I.C.J. Reports 1972, p. 60, para. 25.

43

271                          jadhav (decl. bhandari)

                                      Plausibility
   22. In order to indicate provisional measures, the Court should also
satisfy itself that the rights claimed by India on the merits are plausible 64.
In Certain Activities, the Court stated that it “may exercise [the] power [to
indicate provisional measures] only if it is satisﬁed that the rights asserted
by a party are at least plausible” 65. In its most recent Order on provi-
sional measures in Ukraine v. Russian Federation, the Court found that it
“need only decide whether the rights claimed by [the applicant State] on
the merits, and for which it is seeking protection, are plausible” 66. Fur-
thermore, the Court also found that, in order for the rights claimed by the
applicant State on the merits to be plausible, the acts alleged by the appli-
cant State itself must fall within the scope ratione materiae of the treaty
whose violation is alleged 67.

  23. In this instance, India alleged that Pakistan violated Article 36,
paragraph 1, of the VCCR. Speciﬁcally, India argued that in cases in
which a foreign national is being prosecuted for actions which

          “carry the sanction of capital punishment, and the trial is by a military
          court, the need for consular access and the opportunity to arrange for
          legal representation in the course of the trial, as covenanted in the
          [VCCR], is all the more greater” 68.

   24. The 1961 ILC Commentary to the Draft Articles that became the
VCCR states, with respect to the predecessor of Article 36, that “the
receiving State must permit the consular oﬃcial to visit a national of the
sending State who is in custody, prison or detention in his consular dis-
trict, to converse with him, and to arrange for his legal representation” 69.
The ILC Commentary speciﬁes that this also applies in “cases where the
judgment convicting the national has become ﬁnal” 70. Based on the mat-
erial provided by the Parties, it is currently unclear whether an appeal

     64
      CR 2017/5, p. 19, para. 11 (Salve).
     65
      Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-
ragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18,
para. 53.
   66 Application of the International Convention for the Suppression of the Financing of

Terrorism and of the International Convention on the Elimination of All Forms of Racial
Discrimination (Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
2017, I.C.J. Reports 2017, p. 126, para. 64.
   67 Ibid., pp. 131-132, para. 75. In Ukraine v. Russia, the issue concerned whether the

acts alleged by Ukraine were plausibly acts of terrorism in the sense of Article 2 of the
International Convention for the Suppression of the Financing of Terrorism, and thus
plausibly fell within the scope of that treaty.
   68 CR 2017/5, p. 29, para. 47 (Salve).
   69 Yearbook of the International Law Commission (1961), Vol. II, p. 112, para. 4 (c).
   70 Ibid., p. 113, para. 4 (c).



44

272                         jadhav (decl. bhandari)

against Mr. Jadhav’s death sentence is still pending. In any event, Arti-
cle 36, paragraph 1, of the VCCR applies irrespective of whether proceed-
ings against a foreign national are still pending.

   25. India alleged that it was denied access to Mr. Jadhav after having
been made aware of its arrest and of the judicial proceedings against him.
The facts alleged by India plausibly fall within the scope of Article 36,
paragraph 1, of the VCCR, insofar as they concern the denial of consular
assistance to a person entitled to it under the Convention. As evidenced
from the record, the Indian authorities repeatedly contacted the Pakistani
authorities in order to obtain consular access to Mr. Jadhav. Questions of
consular access fall squarely within the scope of the VCCR, and speciﬁ-
cally of Article 36, paragraph 1. It follows that the rights claimed by India
on the merits are plausible.




               Real and Imminent Risk of Irreparable Prejudice
   26. The Court may indicate provisional measures only if there is a real
and imminent risk of irreparable prejudice to the rights of the applicant
State. According to recent orders on provisional measures, prejudice to a
State’s rights is “irreparable” if, without indicating provisional measures,
it would be impossible to restore the status quo ante once the dispute is
ﬁnally settled 71. Furthermore, there is a real and imminent risk of irrepa-
rable prejudice if “action prejudicial to the rights of either party is likely
to be taken before [a] ﬁnal decision is given” 72.


  27. The facts of the present case are similar to those in Breard, LaGrand
and Avena, as they all dealt with the scheduled execution of a foreign
national. In Breard, a Paraguayan national, Mr. Angel Francisco Breard,
had been sentenced to death in Virginia, and his execution was scheduled
to take place on 14 April 1998 73. On 3 April 1998, Paraguay ﬁled a case
with the Court against the United States of America on the grounds that
Mr. Breard had not been given consular access after his arrest and during

   71 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Provisional

Measures, Order of 7 December 2016, I.C.J. Reports 2016 (II), p. 1169, para. 90; Ques-
tions relating to the Seizure and Detention of Certain Documents and Data (Timor-Leste v.
Australia), Provisional Measures, Order of 3 March 2014, I.C.J. Reports 2014, p. 154,
para. 32.
   72 Passage through the Great Belt (Finland v. Denmark), Provisional Measures, Order of

29 July 1991, I.C.J. Reports 1991, p. 17, para. 23.
   73 Vienna Convention on Consular Relations (Paraguay v. United States of America),

Provisional Measures, Order of 9 April 1998, I.C.J. Reports 1998, p. 249, para. 3.


45

273                       jadhav (decl. bhandari)

the pendency of the criminal proceedings against him 74. Paraguay also
requested the Court to indicate, as provisional measures under Article 41
of the Statute, that the United States of America “take the measures nec-
essary to ensure that Mr. Breard not be executed pending the disposition
of this case” 75. On the issue of irreparable prejudice, the Court found
that, since Mr. Breard’s execution was already scheduled, the carrying
out of such an execution “would render it impossible for the Court to
order the relief that Paraguay seeks [on the merits] and thus cause irrepa-
rable harm to the rights it claims” 76.


  28. In LaGrand, two German brothers, Karl and Walter LaGrand, had
been sentenced to death in Arizona 77. Similarly to Breard, the two broth-
ers had not been given consular access to the German authorities 78. Karl
LaGrand was executed on 24 February 1999 79, and Walter LaGrand was
scheduled to be executed on 3 March 1999 80. On 2 March 1999, Ger-
many sought to stop Walter LaGrand’s execution by ﬁling a case with the
Court and requesting urgent provisional measures under Article 41 of the
Statute. The Court held no hearings owing to the extreme urgency of the
matter 81, and indicated, as provisional measures, that the United States
of America shall take all measures to ensure a stay of the execution of
Walter LaGrand 82. From the point of view of irreparable prejudice, the
Court found that the “execution [of Walter LaGrand] would cause irrepa-
rable harm to the rights claimed by Germany” 83.


   29. Avena is comparable to Breard and LaGrand. In Avena, Mexico
ﬁled with the Court an Application against the United States of America,
as well as a Request for provisional measures seeking to protect the rights
of a number of Mexican nationals on death row in the United States of
America 84. Mexico grounded its claim in the alleged violation by the
United States of America of Article 36, paragraph 1, of the VCCR 85,
since the United States of America had not given consular access to the
individuals Mexico was seeking to protect. A number of such individuals
     74
      I.C.J. Reports 1998, p. 249, para. 3.
     75
      Ibid., p. 251, para. 9.
   76 Ibid., p. 257, para. 37.
   77 LaGrand (Germany v. United States of America), Provisional Measures, Order of

3 March 1999, I.C.J. Reports 1999 (I), p. 15, para. 24.
   78 Ibid., p. 10, para. 2.
   79 Ibid., p. 12, para. 8.
   80 Ibid.
   81 Ibid., p. 14, para. 21.
   82 Ibid., p. 16, para. 29.
   83 Ibid., p. 15, para. 24.
   84 Avena and Other Mexican Nationals (Mexico v. United States of America), Provi-

sional Measures, Order of 5 February 2003, I.C.J. Reports 2003, p. 78, para. 2.
   85 Ibid.



46

274                          jadhav (decl. bhandari)

had had their execution dates ﬁxed, while others had not 86. The Court
indicated provisional measures only in respect of those individuals whose
execution had been scheduled, and decided that the United States of
America shall take all measures to ensure that the executions of these
individuals not be carried out pending the ﬁnal judgment in the case 87.
Concerning irreparable prejudice, the Court found, in respect of the
Mexican nationals scheduled to be executed in the United States of
America, that “their execution would cause irreparable prejudice to any
rights that may subsequently be adjudged by the Court to belong to
Mexico” 88.

  30. In the present case, the facts as presented by India closely resemble
those in Breard, LaGrand and Avena. Mr. Jadhav, an Indian national, has
similarly been sentenced to death by a Pakistani military tribunal. Should
this sentence be carried out, as it would be likely to occur if Mr. Jadhav’s
appeal were to fail, the harm would be irreparable to India’s underlying
case, as no relief could return India to the status quo ante.

  31. In addition to ﬁnding that there exists a risk of irreparable preju-
dice to the rights claimed, the risk must be imminent, or, in the Court’s
language, there must be urgency in the circumstances 89. This has previ-
ously been described by the Court as situations that are “unstable and
could rapidly change” 90. In the present case, the exact date of Mr. Jad-
hav’s execution is unknown. In Avena, the Court decided not to award
provisional measures to protect those Mexican nationals whose date of
execution had not been set 91, while indicating provisional measures with
respect to those Mexican nationals whose execution was already sched-
uled. The Court did not comment on whether a time scale of days, weeks
or months would be determinative of a ﬁnding of urgency, as Pakistan
suggested 92.


  32. However, the facts and circumstances of this case are vastly diﬀer-
ent. In the United States of America, execution dates are communicated
to the public, generally with several weeks of notice, if not longer. This
seemed to have a signiﬁcant bearing on whether Mexico’s Request for

     86I.C.J. Reports 2003, p. 81, para. 11.
     87
      Ibid., pp. 91-92, para. 59.
     88
      Ibid., p. 91, para. 55. This paragraph of the Order on provisional measures in Avena
was quoted by Mr. Salve at CR 2017/5, p. 23, para. 23.
   89 Application of the International Convention on the Elimination of All Forms of Racial

Discrimination (Georgia v. Russian Federation), Provisional Measures, Order of 15 October
2008, I.C.J. Reports 2008, p. 392, para. 129.
   90 Ibid., p. 396, para. 143.
   91 Avena and Other Mexican Nationals (Mexico v. United States of America), Provi-

sional Measures, Order of 5 February 2003, I.C.J. Reports 2003, pp. 91-92, para. 59.
   92 CR 2017/6, p. 15 (Qureshi).



47

275                            jadhav (decl. bhandari)

provisional measures was urgent. However, in the case of Pakistan, it is
unclear both whether his date of execution would be communicated in
advance to the public and the Indian authorities, and by which means.
India has argued that a panel to consider the appeal against Mr. Jadhav’s
death sentence has already been constituted, and that the decision on
such an appeal could be handed down at any moment. In the oral pro-
ceedings, India stated that Pakistan, “while suggesting the availability of
‘remedies’, fails to provide a clear assurance that until this Court is in
seisin of this Application, the sentence will not be executed” 93. Accord-
ing to counsel for Pakistan, Mr. Jadhav may have recourse to the clem-
ency process under Pakistani law, which “[t]he Application conveniently
glossed over” 94. In this regard, Pakistan stated that “[a] period of
150 days is provided for . . ., which even if it started on 10 April 2017 —
which is the date of conviction at ﬁrst instance — could extend to well
beyond August 2017” 95.


   33. Pakistan’s argument is not convincing. Urgency is not assessed
based on the number of weeks or months likely to elapse before Mr. Jad-
hav is executed. Urgency is assessed based on whether it is likely that the
rights claimed by India on the merits would be irreparably prejudiced
during the pendency of the proceedings before the Court. So long as there
is a real risk that Mr. Jadhav could be executed before the Court ﬁnally
disposes of this dispute, it does not matter whether his execution would
take place in two days, two weeks, two months or two years. If the Court
handed down the ﬁnal judgment in this case within a two-year time frame,
there would be urgent need for provisional measures if it were likely that
Mr. Jadhav could be executed within that same time frame.


   34. However, the issue is not only the fact that Mr. Jadhav faces execu-
tion that may be imminent, but, more speciﬁcally, that Pakistan continues
to deny the Indian authorities consular access to Mr. Jadhav, violating
Article 36 of the VCCR on a prima facie level. The continued denial of
consular access already constitutes an on-going breach of the VCCR.
Therefore, India’s rights under Article 36, paragraph 1, of the VCCR
could be seen to be already prejudiced. Should Mr. Jadhav be executed,
such prejudice would become irreparable. Even if Mr. Jadhav’s execution
were stayed pending proceedings before the Court, the protracted denial
of consular access would irreparably prejudice India’s rights. Without
consular access, India could not adequately assess and contribute to
Mr. Jadhav’s defence in the current court proceedings in Pakistan, and
similarly could not ensure that Mr. Jadhav is humanely treated while in

     93 CR 2017/5, p. 24, para. 26 (Salve).
     94 CR 2017/6, p. 15 (Qureshi).
     95 Ibid., p. 10, para. 16 (Faisal).



48

276                          jadhav (decl. bhandari)

custody. The facts alleged by India show that there is a real and imminent
risk of irreparable prejudice to the rights it asserts on the merits.




Link between the Rights Invoked and the Provisional Measures Requested
  35. In Certain Activities, the Court stated that “a link must exist
between the rights which form the subject of the proceedings before the
Court on the merits of the case and the provisional measures being
sought” 96. Similarly, in Belgium v. Senegal the Court held that “a link
must . . . be established between the provisional measures requested and
the rights which are the subject of the proceedings before the Court as to
the merits of the case” 97. India is requesting the Court to indicate the
following provisional measures:
(a) that Pakistan take all measures necessary to ensure that Mr. Kulbhu-
    shan Sudhir Jadhav is not executed;
(b) that Pakistan report to the Court the action it has taken in pursuance
    of such measures necessary to ensure that Mr. Kulbhushan Sudhir
    Jadhav is not executed;
(c) that Pakistan ensure that no action is taken that might prejudice the
    rights of India or Mr. Kulbhushan Sudhir Jadhav with respect to any
    decision the Court may render on the merits of the case.

   36. On their face, such measures appear to be linked to the rights
claimed by India on the merits, namely the rights arising under Article 36
of the VCCR. This is similarly supported by the provisional measures
ordered in Avena, LaGrand, and Breard. In each of these three cases, the
Court indicated that the United States of America take all measures nec-
essary to ensure that the foreign nationals concerned were not executed
pending the ﬁnal judgment 98. India requested the Court to indicate this
very same provisional measure in respect of Mr. Jadhav 99. In addition, in
Avena the Court also indicated that the United States of America “shall

   96 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18,
para. 54.
   97 Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),

Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151, para. 56.
   98 Vienna Convention on Consular Relations (Paraguay v. United States of America),

Provisional Measures, Order of 9 April 1998, I.C.J. Reports 1998, p. 258, para. 41; LaGrand
(Germany v. United States of America), Provisional Measures, Order of 3 March 1999,
I.C.J. Reports 1999 (I), p. 16, para. 29; Avena and Other Mexican Nationals (Mexico v.
United States of America), Provisional Measures, Order of 5 February 2003, I.C.J. Reports
2003, pp. 91-92, para. 59.
   99 Request for provisional measures, para. 22 (a).



49

277                        jadhav (decl. bhandari)

inform the Court of all measures taken in implementation of [the]
Order” 100. India also requested the Court to indicate this provisional
measure 101, which previous jurisprudence suggests to be linked to the
rights India claims on the merits.



                                   Conclusion

   37. In its request for provisional measures, India stated that “[i]nterna-
tional law recognizes the sanctity of human life” 102. In cases in which a
foreign national is arrested, convicted and sentenced to death, the right to
consular access, and to seek the assistance of their home country “fulﬁls
the aspiration of a fair trial in a foreign state” 103. I agree with this state-
ment.
   38. A clear case has been made out for the indication of provisional
measures in accordance with Article 41 of the Court’s Statute. Conse-
quently, Mr. Kulbhushan Sudhir Jadhav shall not be executed during the
pendency of these proceedings before the Court.

                                                (Signed) Dalveer Bhandari.




   100 Avena and Other Mexican Nationals (Mexico v. United States of America), Provi-

sional Measures, Order of 5 February 2003, I.C.J. Reports 2003, p. 92, para. 59.
   101 Request for provisional measures, para. 22 (b).
   102 Ibid., para. 17.
   103 Ibid.



50

